Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that the instant application is a continuation of US Application No. 16/751,616, filed January 24, 2020, issued as US Patent No. 11,040,836. Any information considered in the parent application has been considered in the instant application.
The specification, abstract, drawings and claims of May 17, 2021 are under examination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on June 1, 2021.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "feed device" in claims 1 and 14, "first recording device" in claims 1 and 14, "second recording device" in claims 1 and 14. The "control device" recited in claims 1 and 14 is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as the "control" is considered to recite sufficient structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,040,836. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is fully encompassed by the subject matter of the patented claims.
Regarding Claim(s) 1, '836 teaches a picking device (claim 1), comprising: a feed device comprising a receiving area extending in X and Y directions of the picking device (claim 1); a first recording device disposed above the feed device in a Z direction orthogonal to the X and Y directions (claim 1, "upper 3D recording device"); a second recording device  disposed at a side of the feed device in the Y direction (claim 1, "lateral recording device"); a conveyor comprising a gripper rotatable about a Z axis (claim 1, "conveyor"); and a control device (claim 1, "control device") coupled to the first and second recording devices and the conveyor, the control device configured to have the gripper pick one of a plurality of piece goods based on one or more images from the first recording device (claim 1, "control device configured to evaluate 3D images produced with the upper 3D recording device and to determine a piece good to be picked from the plurality of piece goods"), to have the second recording device take a first image of the picked piece good (claim 1, "lateral recording device configured to produce at least one image of the piece good picked"), to have the gripper rotate the picked piece good by a predetermined angle about the Z axis, and to have the second recording device take a second image of the picked piece good (claim 1, "picked piece good is rotated by a predetermined angle about the Z-axis and another image is produced").
Regarding Claim(s) 2, the control device causes the rotation of the picked piece good and the second image to be taken by the second recording device when not all dimensions of the picked piece good are able to be determined by the control device based on the first image of the picked piece good from the second recording device (claim 1, "if not all dimensions of the picked piece good are able to be determined").
Regarding Claim(s) 3, see claim 2 of '836.
Regarding Claim(s) 4, see claim 3 of '836.
Regarding Claim(s) 5, the first recording device comprises a three dimensional recording device (claim 1, "upper 3D recording device").
Regarding Claim(s) 6, '836 fails to teach the second recording device comprises a two-dimensional recording device. However, an image can only be produced in three possible dimensions. Therefore, as only three possible options exist, and each option would produce predictable results (e.g., a one-dimensional recording device producing a line that shows a width, a two-dimensional recording device producing a shape that shows a width and height, and a three-dimensional recording device producing a volume that shows a width, height and depth). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to select a two-dimensional recording device as a selection of known options with predictable results in order to produce an image of a piece good.
Regarding Claim(s) 7, see claim 4 of '836.
Regarding Claim(s) 8, see claim 5 of '836.
Regarding Claim(s) 9, see claim 6 of '836.
Regarding Claim(s) 10, see claim 7 of '836.
Regarding Claim(s) 11, see claim 8 of '836.
Regarding Claim(s) 12, a deposit surface situated downstream from the receiving area in the X direction and configured to receive deposited piece goods picked by the conveyor (claim 1, "deposit surface situated downstream from the receiving area in the X-direction and configured to receive deposited piece goods picked by the conveyor").
Regarding Claim(s) 13, see claim 9 of '836.
Regarding Claim(s) 14, '836 teaches a method for separating piece goods to be stored in a picking device, the method comprising: situating, with a feed device, a plurality of piece goods in a receiving area (claim 10, step a) (also, claim 17, "situating, with a feed device, a plurality of piece goods in a receiving area"); producing, by a first recording device disposed above the feed device, at least one first image of the plurality of piece goods (claim 10, step b) (also, claim 17, "producing, by a 3D recording device disposed above the feed device, at least one 3D image of the plurality of piece goods"); determining, by a control device, one of the plurality of piece goods to be picked based on the at least one first image (claim 10, step c) (also, claim 17, " determining which piece good of the plurality of piece goods is to be picked next"); picking, by a gripper of a conveyor, the determined piece good (claim 10, step d) (also, claim 17, " picking, by a gripper of a conveyor, the determined piece good"); producing, by a second recording device disposed laterally to the feed device, at least one second image of the picked piece good (claim 10, step e) (also claim 17, "producing, by a lateral recording device, at least one image of the picked piece good"); determining, by the control device, dimensions of the picked piece good based on the at least one second image (claim 10, step f) (also claim 17, " determining, by the control device, dimensions of the picked piece good"); and situating the picked piece good on a deposit surface downstream from the receiving area (claim 12, "situating the picked piece good on the established preferred storage surface on the deposit surface") (also, claim 17, " situating the picked piece good on an established preferred storage surface on the deposit surface").
Regarding Claim(s) 15, '836 teaches rotating the picked piece good by a predetermined angle about an axis orthogonal to the receiving area (claim 10, step g); determining, by the control device, additional dimensions of the picked piece good (claim 10, step g, "repeating steps e) and f)); and repeating the above rotating and determining steps until all dimensions of the picked piece good are determined (claim 10, step g, repeating steps e) and f) until all dimensions…are ascertained"). Also, see claim 18 of '836.
Regarding Claim(s) 16, see claim 15 of '836. Also, see claim 19 of '836.
Regarding Claim(s) 17, see claim 14 of '836. Also, see claim 20 of '836.
Regarding Claim(s) 18, see claim 11 of '836.
Regarding Claim(s) 19, see claim 12 of '836.
Regarding Claim(s) 20, see claim 16 of '836.

Conclusion
It is noted that the double patenting rejection is the only rejection in this application. There does not appear to be other prior art to anticipate or fairly suggest a control device configured to have the gripper pick one of a plurality of piece goods based on one or more images from the first recording device, to have the second recording device take a first image of the picked piece good, to have the gripper rotate the picked piece good by a predetermined angle about the Z axis, and to have the second recording device take a second image of the picked piece good, combined with the rest of the claim language.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 11427407 discloses a first and second recording device and a gripper for positioning piece goods. USPN 11176674 discloses first and second recording devices and a gripper for positioning a piece good at a receiving area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653